              Case 1:18-cv-03109-RMC Document 6 Filed 03/20/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JOO WON MOON

Plaintiff,

        vs.

KIRSTJEN M. NIELSEN, Secretary               Case No.: 1:18-cv-03109
of Homeland Security

L.FRANCIS CISSNA, Director of the            PLAINTIFF’S MOTION FOR SUMMARY
United States Citizenship and                JUDGMENT
Immigration Services

MARK HAZUDA, Director of the United States    JUDGE ROSEMARY M. COLLYER
Citizenship and Immigration Services’
Nebraska Service Center

              Defendants.
                 Case 1:18-cv-03109-RMC Document 6 Filed 03/20/19 Page 2 of 3



1                        PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
2

3       Plaintiff moves the Court for summary judgment under Rule 56 of the Federal Rules of Civil
4    Procedure on her Complaint. She relies upon Plaintiff’s Statement of the Specific Points of Law
5
     and Authority in Support of Her Motion For Summary Judgment filed herewith to show that
6
     there is no genuine dispute as to any material fact and that she is entitled to judgment as a matter
7
     of law.
8

9

10
          Respectfully Submitted this 20th day of March, 2019.
11

12                     /s/ Michael E Piston
                         Michael E. Piston (MI 002)
13                       Attorney for the Plaintiff
                         225 Broadway,
14                       Suite 307
                         New York, NY, 10007
15                       Ph: 646-845-9895
                         Fax: 206-770-6350
16
                         Email:michaelpiston4@gmail.com
17

18
                        CERTIFICATE OF SERVICE
19             I certify that the foregoing was served today upon the defendant at its last known address
20
     by depositing it with United Parcel Service for next day delivery to:
21

22
                        United States Citizenship and Immigration Services
23                      20 Massachusetts Ave NW
                        Washington DC 20529
24
               It was also served in the same day and the same manner upon the defendant’s presumed
25
     counsel:

                                                      -2–
     Case 1:18-cv-03109-RMC Document 6 Filed 03/20/19 Page 3 of 3



1         United States Attorney’s Office
          c/o Civil Process Clerk
2          555 4th St NW, Washington, DC 20530

3
          s/ Michael E. Piston
4         Michael E. Piston (MI 002)
          Attorney for the Plaintiffs
5         225 Broadway Suite 307
          New York, NY 10007
6
          646-845-9895
          Dated: March 20, 2019
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                        -3–
